Case 2:18-cv-12994-KSH-JAD Document 101 Filed 12/11/20 Page 1 of 3 PageID: 1071




 NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  ANTHONY WISE
                                                 Civil Action No. 2:18-cv-12994 (KSH) (JAD)
                 Plaintiff,

  v.                                               ORDER DENYING MOTION TO SEAL
                                                        WITHOUT PREJUDICE
  RYAN HICKMAN, et al.,

                     Defendants.

        This matter comes before the Court upon Plaintiff’s motion to seal a letter filed containing

 unredacted material marked confidential pursuant to the Discovery Confidentiality Order in this

 case. (ECF No. 88). Pursuant to Federal Rule of Civil Procedure 78, the Court did not hear oral

 argument on Plaintiff’s application. After carefully considering Plaintiff’s submissions; and

        WHEREAS Plaintiff filed an unredacted letter containing information marked as

 confidential under the Discovery Confidentiality Order filed in this case, (ECF No. 80); and

        WHEREAS the Court ordered a temporary sealing of the unredacted version of the letter;

 (ECF No. 84); and

        WHEREAS Local Civil Rule 5.3(c)(1), as amended, provides that a “request . . . to file

 materials under seal, or otherwise restrict public access to any materials or judicial proceedings

 shall ordinarily be made . . . by a single, joint consolidated motion on behalf of all parties, unless

 otherwise ordered by the Court on a case-by-case basis.” The single, consolidated motion shall

 include all information required by [Local Civil Rule 5.3(c)(3)].”; and

        WHEREAS Local Civil Rule 5.3 also includes a mechanism to address situations where,

 as here, parties would otherwise potentially have to file multiple motions to seal in the context of

 a single, underlying motion (i.e., separate motions to seal moving papers, oppositions and replies).
Case 2:18-cv-12994-KSH-JAD Document 101 Filed 12/11/20 Page 2 of 3 PageID: 1072




 Local Civil Rule 5.3(c)(2)(i) provides: “Not later than 21 days after the first filing of redacted

 materials, the parties shall confer in an effort to narrow or eliminate the materials or information

 that may be the subject of a motion to seal.” Local Civil Rule 5.3(c)(2)(ii) requires that the parties’

 must file their joint motion to seal “within 14 days following the completed briefing of the

 materials sought to be sealed.” In other words, the parties must jointly file a single application to

 seal all allegedly confidential materials submitted in connection with a motion within 14 days after

 all briefing on that motion is complete; and

         WHEREAS Local Civil Rule 5.3(c)(3) requires that, as part of a certification, declaration

 or affidavit in support of their joint motion, the parties must also submit an index, substantially in

 the form set forth in Appendix U to the Local Civil Rules, describing each item the parties seek to

 seal or redact and, for each such item, setting forth: (1) the parties’ basis for seeking to limit public

 access to those materials (i.e., the private and public interests that warrant sealing); (2) the clearly

 defined and serious injury that would result if the relief the parties seek is not granted; (3) why the

 parties’ proposal for limiting public access to the materials in question is the least restrictive

 alternative available; (4) whether the Court previously entered an order sealing the same materials;

 and (5) in the event any party or nonparty objects to sealing – the basis for that objection. L. Civ.

 R. 5.3(c)(3); and

         WHEREAS Local Civil Rule 5.3(c)(3) also requires that “Proposed Findings of Fact and

 Conclusions of Law shall be submitted with the motion papers in the proposed order required by

 [Local Civil Rule 5.3(c)(6)]” (emphasis added); and

         WHEREAS Local Civil Rule 5.3(c)(4) provides that “[w]hen a document filed under seal

 contains both confidential and non-confidential information, an unredacted version shall be filed




                                                    2
Case 2:18-cv-12994-KSH-JAD Document 101 Filed 12/11/20 Page 3 of 3 PageID: 1073




 under seal, and a version with only the confidential portions redacted shall be filed publicly within

 one day of the filing of the unredacted version”; and

            WHEREAS Plaintiff’s application does not comply with multiple aspects of Local Civil

 Rule 5.3, in that it fails to follow the certification and index requirements of Local Civil Rule

 5.3(c)(3) and does not present proposed findings of fact and conclusions of law in the proposed

 order as also required by Local Civil Rule 5.3(c)(3); Therefore,

            IT IS on this _11th__ day of December 2020:

            ORDERED that Plaintiff’s motion to seal, (ECF No. 88), is DENIED WITHOUT

 PREJUDICE to Plaintiff’s ability to file a renewed motion in compliance with Local Civil Rule

 5.3; and it is further

            ORDERED that the Clerk of the Court shall maintain the unredacted version of Plaintiff’s

 letter, (ECF No. 80), under temporary seal pending the Court’s ruling on the forthcoming motion

 to seal.



                                                         SO ORDERED



                                                         /s/ Joseph A. Dickson
                                                         Hon. Joseph A. Dickson, U.S.M.J.
 Dated: December 11, 2020
 cc:        Hon. Katharine S. Hayden, U.S.D.J.




                                                   3
